Motion Granted; Appeal Reinstated; Order filed October 11, 2018.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-17-00919-CR
                                   ____________

                   CHASE RAMON CHATMAN, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 182nd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1472875

                                     ORDER

      On August 30, 2018, this court issued an order abating the appeal and
directing the trial court to conduct a hearing to determine whether appellant has
retained Michael McLane to represent him on appeal and to consider Kevin P.
Keating’s motion to withdraw as counsel. On October 5, 2018, the trial court filed a
record of the hearing in which the trial court found appellant wants to pursue his
appeal, and is represented by retained counsel Michael McLane. The trial court
further permitted Kevin P. Keating to withdraw as appellant’s counsel.
      Accordingly, Michael McLane’s motion to substitute is granted and the appeal
is reinstated. Appellant’s brief is due on or before November 12, 2018.

                                      PER CURIAM